DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 02/23/2022 has been entered and fully considered by the examiner. claims 1, 2, 7, and 13 have been amended. Claims 3 and 6 are canceled. claims 16-19 are added. claims 1, 2, 4, 5, and 7-19 are currently present in the application with claims 1, 7, and 13 being independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey (U.S. Patent No. 6,120,442) hereinafter “Hickey” in view of Babkin et al. (U.S. Publication No. 2016/0249859) hereinafter “Babkin” and Hickey (U.S. Patent No. 5,398,692) hereinafter “Hickey-2”.
Regarding claim 1, Hickey discloses a trans-esophageal tonometry system [see abstract of Hickey], comprising: 
a probe [the probe of FIG. 3], the probe including a working channel [lumen tube 24].
a tonometry probe configured to extend through the working channel [balloons 28.1 and 28.2 and fluid lines 32.1 and 32.2 and pressure transducer 36.1 and 36.2 together make up the tonometry probe; see FIG. 2 and column 6, lines 1-5 and lines 40-62 of Hickey]; the tonometry probe comprising a depressible member extending from a distal end of the tonometry probe.[the balloons 28.1 and 28.2 are the depressible member which extend from a distal end of the tonometry probe; see FIG. 2]
a force-measurement device operable to measure a force exerted by the depressible member [processing means 12; see column 9, lines 53-57].  
Hickey does not discloses that the probe is a trans-esophageal echocardiography (TEE) probe including an ultrasonic transceiver attached at a distal end portion of the TEE and the probe has an exit port at the distal end portion of the probe and that the tonometry probe to exit transversely relative to the probe from the exit port at the distal end portion of the probe.
Babkin, directed towards imaging the atrial area using a pressure balloon and imaging probe [see abstract of Babkin] further discloses a trans-esophageal echocardiography (TEE) probe [element 12; see FIG. 1 and [0051]] including an ultrasonic transceiver attached at a distal end portion of the TEE probe [transducer array 42; see FIG. 2 and 2A and [0053]-[0054] of Babkin] .
Hickey-2 further discloses that the probe has an exit port a the distal end portion of the probe [see FIG. 16 of Hickey-2; at the end of the distal portion, the probe ends with an exit port to which the tonometry probe 200 is attached] and that the tonometry probe is to exit the working channel transversely  relative to the probe at the distal end portion of the probe. [the probe is inflated transversely to the working channel of the probe]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the trans-esophageal tonometry system of Hickey further and include a trans-esophageal echocardiography (TEE) probe including an ultrasonic transceiver attached at a distal end portion of the TEE probe according to the teachings of Babkin in order to visualize the area being measured by the tonometry device. one would have been motivated to utilize the tonometry system of Hickey and add a TEE probe of Babkin to it to visualize the area being measured by the tonometry device (KSR rationale A) because visualizing the area being measured would have resulted in a more accurate placement of the probe close to the left atrial area of the heart and resulted in a more accurate measurement as it would be common knowledge by a POSITA in the art. Given that adding imaging probes to a measurement device would generally yield more accurate placement and measurement results, and it is within the level of ordinarily skilled in the art, one would have reasonably expected success in modifying Hickey’s tonometry system and adding a TEE imaging probe without undue experimentation. 
further, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the probe of Hickey further and add an exit port at the end of the probe allowing the tonometry probe to exit transversely in order to allow easier exit of the tonometry probe.
Regarding claim 2, Hickey further discloses that the tonometry probe is transversely extendable and retractable relative to the distal end portion and thereby reconfigurable between a retracted low-profile delivery configuration and an extended operable configuration. .[see FIG. 2 and  column 6, lines 40-50 of Hickey discloses that the balloons are in deflated (i.e. low profile) state during insertion and then they are filled using fluid under pressure] 
Regarding claim 4, Hickey as modified by Babkin further discloses that the tonometry probe extends or is extendable transversely from a longitudinal axis of the probe. .[see FIG. 2 and  column 6, lines 40-50 of Hickey discloses that the balloons are in deflated (i.e. low profile) state during insertion and then they are filled using fluid under pressure] 
Regarding claim 5, Hickey discloses the tonometry probe [see FIG. 2 and column 6, lines 1-5 and lines 40-62 of Hickey]. 
Hickey does not disclose that the tonometry probe is positionable within the field of view of the ultrasonic transceiver.  
Babkin further discloses that the tonometry probe is positionable within the field of view of the ultrasonic transceiver. [see FIG. 5c and [0062]; the TEE probe is placed in the balloon of the tonometer 230 and therefore, the tonometer is in the field of view of the transducer] 
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tonometry probe of Hickey further and make it be positionable within the field of view of the ultrasonic transceiver according to the teachings of Babkin in order to visualize the area for which the pressure is being measured by the tonometer and increase the accuracy of placement and measurement. one would have been motivated to utilize the tonometry system of Hickey and make the probe of Hickey positionable according to Babkin (KSR rationale A) because making the probe positionable would have resulted in a more flexible probe and result in a more accurate placement of the probe close to the left atrial area of the heart and therefore, a more accurate measurement as it would be common knowledge by a POSITA in the art. Given that making a probe positionable would generally yield more accurate placement and measurement results, and it is within the level of ordinarily skilled in the art, one would have reasonably expected success in modifying Hickey’s tonometry system and making it positionable without undue experimentation.
Regarding claim 13, Hickey discloses a method of measuring left atrial pressure of a patient [see abstract of Hickey], the method comprising:
 inserting a probe within an esophagus of the patient [see column 7, lines 29-35 of Hickey] to a position at which a distal end portion of the probe is proximate to a left atrium of the patient [see column 7, lines 43-47 and FIGS. 2, 5, and 7]; 
exerting pressure to the wall portion of the left atrium by depressible member extending from a housing of a tonometry probe [balloons 28.1 and 28.2 and fluid lines 32.1 and 32.2 together make up the tonometry probe; and the balloons are the depressible member; see FIG. 2 and column 6, lines 1-5 and lines 40-62 of Hickey] coupled to the distal end portion of the probe; [see column 6, lines 1-20 and claim 27 disclosing balloon 28.1 and pressure line 32.1 for applying pressure on the left atrium]
measuring, using an image captured by the probe, a deflection or flatness of the wall portion of the left atrium while the pressure is exerted to the wall portion of the left atrium [see column 17, lines 50-65] ; and 
determining the left atrial pressure based on: (i) the measured deflection or flatness of the wall portion of the left atrium[see column 17, lines 50-65]  and (ii) the pressure exerted to the wall portion of the left atrium from the depressible member. [see column 11, lines 10-23; “the pressure on the atrium wall is measured which is equal to the deflection of the wall]  
Hickey does not disclose that the probe is a trans-esophageal echocardiography (TEE)  probe and obtaining ultrasonic images of a wall portion of the left atrium; 
Babkin further discloses that the probe is a trans-esophageal echocardiography (TEE)  probe [element 12; see FIG. 1 and [0051]] and obtaining ultrasonic images of a wall portion of the left atrium [see [0006]-[0008] of Babkin];
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the trans-esophageal tonometry system of Hickey further and make the probe be a trans-esophageal echocardiography (TEE) probe and obtain ultrasound images of a wall portion of the left atrium according to the teachings of Babkin in order to visualize the area being measured by the tonometry device. one would have been motivated to utilize the tonometry system of Hickey and add a TEE probe of Babkin to it to visualize the wall portion of the left atrium area being measured by the tonometry device (KSR rationale A) because visualizing the left atrium wall which is the area from which the tonometry is measuring the pressure, would have resulted in a more accurate placement of the probe close to the left atrial area of the heart and resulted in a more accurate measurement as it would be common knowledge by a POSITA in the art. Given that adding imaging probes to a measurement device would generally yield more accurate placement and measurement results, and it is within the level of ordinarily skilled in the art, one would have reasonably expected success in modifying Hickey’s tonometry system and adding a TEE imaging probe without undue experimentation.
Regarding claim 14, Hickey further discloses that the measuring is synchronized with a respiratory cycle of the patient [see column 12, lines 11-20 of Hickey].  
Regarding claim 16, Hickey discloses that that the tonometry probe extends through a working channel of the TEE probe [balloons 28.1 and 28.2 and fluid lines 32.1 and 32.2 and pressure transducer 36.1 and 36.2 together make up the tonometry probe; see FIG. 2 and column 6, lines 1-5 and lines 40-62 of Hickey]
Hickey does not disclose that the probe is a trans-esophageal echocardiography (TEE) probe including an ultrasonic transceiver attached at a distal end portion of the TEE and the probe has an exit port at the distal end portion of the probe and that the tonometry probe to exit transversely relative to the probe from the exit port at the distal end portion of the probe.
Babkin, directed towards imaging the atrial area using a pressure balloon and imaging probe [see abstract of Babkin] further discloses a trans-esophageal echocardiography (TEE) probe [element 12; see FIG. 1 and [0051]] including an ultrasonic transceiver attached at a distal end portion of the TEE probe [transducer array 42; see FIG. 2 and 2A and [0053]-[0054] of Babkin] .
Hickey-2 further discloses that the probe has an exit port a the distal end portion of the probe [see FIG. 16 of Hickey-2; at the end of the distal portion, the probe ends with an exit port to which the tonometry probe 200 is attached] and that the tonometry probe is to exit the working channel transversely  relative to the probe at the distal end portion of the probe. [the probe is inflated transversely to the working channel of the probe]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the trans-esophageal tonometry system of Hickey further and include a trans-esophageal echocardiography (TEE) probe including an ultrasonic transceiver attached at a distal end portion of the TEE probe according to the teachings of Babkin in order to visualize the area being measured by the tonometry device. one would have been motivated to utilize the tonometry system of Hickey and add a TEE probe of Babkin to it to visualize the area being measured by the tonometry device (KSR rationale A) because visualizing the area being measured would have resulted in a more accurate placement of the probe close to the left atrial area of the heart and resulted in a more accurate measurement as it would be common knowledge by a POSITA in the art. Given that adding imaging probes to a measurement device would generally yield more accurate placement and measurement results, and it is within the level of ordinarily skilled in the art, one would have reasonably expected success in modifying Hickey’s tonometry system and adding a TEE imaging probe without undue experimentation. 
further, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the invention to modify the probe of Hickey further and add an exit port at the end of the probe allowing the tonometry probe to exit transversely in order to allow easier exit of the tonometry probe.

Claims 7-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey (U.S. Patent No. 6,120,442) hereinafter “Hickey” in view of Babkin et al. (U.S. Publication No. 2016/0249859) hereinafter “Babkin” and Albrecht et al. (U.S. Pub. No. 2010/0114144) hereinafter “Albrecht”.
Regarding claim 7, Hickey discloses a tonometry device [see abstract of Hickey], comprising: 
a housing [balloon 28.1; see FIG. 3 and column 6, lines 1-10] coupleable with a distal end portion of a probe [see FIG. 3]; 
a tonometry instrument coupled to the housing [pressure transducer 36.1; see column 6, lines 12-15]; and comprising a depressible member extending from the housing wherein the depressible member is depressible relative to the housing [the balloons 28.1 and 28.2 are both the housing and the depressible member; see FIG. 2]
a force-measurement device [processor 12; see column 17, lines 3-7] operable to measure a force exerted by the depressible member.[see column 9, lines 53-60] 
Hickey does not disclose that the housing is releasably coupled to the probe and that the probe is a trans-esophageal echocardiography (TEE) probe.
Babkin further discloses that the probe is a trans-esophageal echocardiography (TEE) probe [element 12; see FIG. 1 and [0051]]
Albrecht, directed towards an internal probe to measure pressure of the internal body organs [see abstract of Albrecht] further discloses that the tonometry probe is movably coupled to the distal end portion. [see FIG. 4 and [0047]; the pressure probe 62 is removably attached to the distal end of the catheter]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the trans-esophageal tonometry system of Hickey further and make the probe be a trans-esophageal echocardiography (TEE) probe according to the teachings of Babkin in order to visualize the area being measured by the tonometry device. one would have been motivated to utilize the tonometry system of Hickey and add a TEE probe of Babkin to it to visualize the area being measured by the tonometry device (KSR rationale A) because visualizing the area being measured would have resulted in a more accurate placement of the probe close to the left atrial area of the heart and resulted in a more accurate measurement as it would be common knowledge by a POSITA in the art. Given that adding imaging probes to a measurement device would generally yield more accurate placement and measurement results, and it is within the level of ordinarily skilled in the art, one would have reasonably expected success in modifying Hickey’s tonometry system and adding a TEE imaging probe without undue experimentation.
 It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tonometry probe of Hickey as modified by Babkin further and make the probe movably coupled to the distal end portion according to the teachings of Albrecht in order to be able to be disposed anywhere within the closed circuit of implantable portion in more locations and configurations [see [0047] of Albrecht]. Given that making a coupling between two elements movable would generally yield a more use of the device with more configurations and accurate placement, and it is within the level of ordinarily skilled in the art, one would have reasonably expected success in modifying Hickey as modified by Babkins’s tonometry probe making the coupling movable without undue experimentation.
Regarding claim 8, Hickey as modified by Babkin discloses all the limitations of claim 1 [see rejection of claim 1 above] 
Hickey as modified by Babkin further discloses that the tonometry probe coupled to the distal end portion [see FIG. 2 of Hickey] and thereby reconfigurable between a retracted low-profile delivery configuration and an extended operable configuration.[see column 6, lines 40-50 of Hickey discloses that the balloons are in deflated (i.e. low profile) state during insertion and then they are filled using fluid under pressure]
Hickey as modified by Babkin does not disclose that the tonometry probe is movably coupled to the distal end portion.  
Albrecht, directed towards an internal probe to measure pressure of the internal body organs [see abstract of Albrecht] further discloses that the tonometry probe is movably coupled to the distal end portion. [see FIG. 4 and [0047]; the pressure probe 62 is removably attached to the distal end of the catheter]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tonometry probe of Hickey as modified by Babkin further and make the probe movably coupled to the distal end portion according to the teachings of Albrecht in order to be able to be disposed anywhere within the closed circuit of implantable portion in more locations and configurations [see [0047] of Albrecht]. Given that making a coupling between two elements movable would generally yield a more use of the device with more configurations and accurate placement, and it is within the level of ordinarily skilled in the art, one would have reasonably expected success in modifying Hickey as modified by Babkins’s tonometry probe making the coupling movable without undue experimentation.
Regarding claim 9, Hickey as modified by Babkin discloses all the limitations of claim 1 [see rejection of claim 1 above] 
Hickey as modified by Babkin does not disclose that the tonometry instrument is pivotable in relation to the housing.
 Albrecht further discloses that the tonometry instrument is pivotable in relation to the housing. [see FIG. 4 of Albrecht; the tonometry instrument is pivotable with respect to either point 60b and 60a]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tonometry instrument of Hickey as modified by Babkin further and make it pivotable in relation to the housing according to the teachings of Albrecht in order to allow easier movement and locating the probe anywhere within the closed circuit of implantable portion in more locations and configurations [see [0047] of Albrecht]. Given that making a coupling between two elements pivotable would generally yield a more use of the device with more configurations and accurate placement, and it is within the level of ordinarily skilled in the art, one would have reasonably expected success in modifying Hickey as modified by Babkins’s tonometry probe making the coupling pivotable without undue experimentation.
Regarding claim 10, Hickey further discloses that the tonometry probe is immovably coupled to the distal end portion. [see FIG. 2 and column 6, lines 1-10 of Hickey; the balloons are fixed in position and do not move with respect to the distal end]
Regarding claim 11, Hickey as modified by  Babkin further discloses a cable [integral double lumen flexible tube; see FIGS. 3-4 and column 5, lines 55-65 of Hickey] coupled to the housing [the air tube is coupled to the balloon; see column 6, lines 1-10 of Hickey] 
Hickey does not disclose that the cable is including one or more electrical wires that transmit a signal from the force measurement device.
Albrecht further discloses that the cable is including one or more electrical wires that transmit a signal from the force-measurement device. [electrical cable assembly 80; see [0041] and FIG. 1A of Albrecht] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the cable of Babkin and include in it one or more electrical wires that transmit a signal from the force measurement device according to the teachings of Albrecht in order to transmit the pressure data from the measurement device to the processing device for signal processing since using a signal cable including a wire to transmit data is a known method in the field of endeavor and result of using it is predictable and known to one of ordinary skill level in the art (KSR rationale F)
Regarding claim 12, Hickey further discloses that the cable includes an electrical wire, an actuation cable, or a fluid tube [integral double lumen flexible tube includes an air tube; see FIGS. 3-4 and column 5, lines 55-65 of Hickey by which the tonometry instrument is moveable relative to the housing between a retracted low-profile delivery configuration and an extended operable configuration [see FIG. 2 and  column 6, lines 40-50 of Hickey discloses that the balloons are in deflated (i.e. low profile) state during insertion and then they are filled using fluid under pressure]
  Regarding claim 15, Hickey as modified by Babkin discloses all the Albrecht further discloses that the limitation of claim 13 [see rejection of claim 13 above]
Hickey as modified by Babkin does not disclose that measuring is synchronized with a cardiac cycle of the patient.
Albrecht further discloses that measuring is synchronized with a cardiac cycle of the patient.[see [0061] of Albrecht]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the measurement device of Hickey as modified by Babkin further and synchronize the measurement with a cardiac cycle of the patient in order to be able to distinguish and eliminate the noise signals coming from the heartbeat and only measure the pressure data related to the signal of the atrial wall.[see [0061] of Albrecht] doing so would have been applying a known technique of measurement synchronization with heartbeat to improve the signal to noise ratio of the measurement to yield predictable results which would have been within the level of an ordinarily skilled in the art.
	Regarding claim 17, Regarding claim 2, Hickey as modified by Babkin and Hickey-2 discloses all the limitations of claim 1 [see rejection of claim 1 above]
	Hickey as modified by Babkin and Hickey-2 further discloses that the tonometry probe coupled to the distal end portion [see FIG. 2 of Hickey] and thereby reconfigurable between a retracted low-profile delivery configuration and an extended operable configuration.[see column 6, lines 40-50 of Hickey discloses that the balloons are in deflated (i.e. low profile) state during insertion and then they are filled using fluid under pressure]
	Hickey as modified by Babkin does not disclose that the tonometry probe is removably coupled to the distal end portion.
	Albrecht, directed towards an internal probe to measure pressure of the internal body organs [see abstract of Albrecht] further discloses that the tonometry probe is movably coupled to the distal end portion. [see FIG. 4 and [0047]; the pressure probe 62 is removably attached to the distal end of the catheter]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tonometry probe of Hickey as modified by Babkin further and make the probe movably coupled to the distal end portion according to the teachings of Albrecht in order to be able to be disposed anywhere within the closed circuit of implantable portion in more locations and configurations [see [0047] of Albrecht]. Given that making a coupling between two elements movable would

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  .
Regarding dependent claims 18 and 19, the prior art fails to anticipate and/or render obvious either solely or in combination that “the housing has a c-shaped cross sectional profile by which the housing can snap onto the outer diameter of the distal end portion of the TEE probe”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793